Opinion filed April 1,
2010 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                           No. 11-09-00067-CR
                                                    __________
 
                            CHARLEY DEE PHILLIPS, SR., Appellant
                                                             V.
                                       STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 42nd District Court
                                                          Taylor
County, Texas
                                                  Trial
Court Cause No. 23201A
 

 
                                           M E M O R A N D
U M   O P I N I O N
The jury convicted Charley Dee Phillips, Sr.
of aggravated assault.   Appellant entered a plea of true to both enhancement
allegations, and the trial court assessed his punishment at confinement for
thirty years.  We dismiss.
Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that
the appeal is frivolous.




Counsel presents one arguable issue on
appeal.  Counsel examines whether trial counsel was ineffective for failing to
call appellant to explain the situation.  As counsel notes, the decision
whether to testify is the defendant=s
and is made with the help of trial counsel.  Appellant choosing not to testify
is reasonable trial strategy.  The record does not support a claim of
ineffective assistance of counsel at trial.  Wiggins v. Smith, 539 U.S.
510, 520 (2003); Strickland v. Washington, 466 U.S. 668, 690
(1984); Andrews v. State, 159 S.W.3d 98, 101 (Tex. Crim. App. 2005); Hernandez
v. State, 988 S.W.2d 770 (Tex. Crim. App. 1999).   The arguable
issue is overruled.
Counsel has provided appellant with a copy
of the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has been filed.  Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden
v. State, 161 S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
In his response, appellant contends that he
was denied due process and due course of law in the trial court because his
trial counsel provided ineffective assistance of counsel and that the grand
jury erred in the indictment.  We note that the Texas Court of Criminal Appeals
stated in Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005), that the court of appeals is to review appellant=s pro se claims and examine the record in
order to determine whether the record reflects no reversible error and the
appeal should be dismissed or whether arguable grounds exist and new counsel
should be appointed.  We have complied with the requirements in Bledsoe
and have found no reversible error.
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that counsel has the responsibility to advise appellant
that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App.
2006).  Likewise, this court advises appellant that he may file a petition for
discretionary review pursuant to Tex. R.
App. P. 66.  Black v. State,  217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.).
The motion to withdraw is granted, and the
appeal is dismissed.
 
April 1, 2010                                                                          PER
CURIAM           
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.